Exhibit 10.1
 
LIMITED WAIVER AND SEVENTH AMENDMENT TO FIRST LIEN CREDIT AGREEMENT
 
THIS LIMITED WAIVER AND SEVENTH AMENDMENT TO FIRST LIEN CREDIT AGREEMENT (this
“Amendment”) is entered into as of January 10, 2014 by and among GSE
ENVIRONMENTAL, INC., a Delaware corporation f/k/a Gundle/SLT Environmental, Inc.
(the “Borrower”), the other Persons party hereto that are designated as a
“Credit Party” on the signature pages hereof, GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (in its individual capacity, “GE”), as Agent
and as a Lender, and the other LENDERS signatory hereto.
 
W I T N E S S E T H:
 
WHEREAS, Borrower, the other Credit Parties, GE, as Agent and as a Lender, and
the other Lenders from time to time party thereto are parties to that certain
First Lien Credit Agreement dated as of May 27, 2011 (as the same has been and
may hereafter be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”);
 
WHEREAS, Borrower has requested that Agent and Lenders (i) waive certain
potential Events of Default under the Credit Agreement and (ii) amend certain
provisions of the Credit Agreement; and
 
WHEREAS, subject to the satisfaction (or waiver by the Lenders) of the
conditions set forth herein, Agent and the Lenders signatory hereto constituting
the Required Lenders and Required Revolving Lenders are willing to waive such
Events of Default and to amend the Credit Agreement in certain respects, in each
case, on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
 
1. Defined Terms.  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
 
2. Limited Waiver.  Events of Default (a) may have, or have, occurred and be, or
are, continuing pursuant to subsection 7.1(c) of the Credit Agreement with
respect to potential violations of (i) Section 6.2 of the Credit Agreement for
the periods ended as of September 30, 2013, October 31, 2013, November 30, 2013
and December 31, 2013 and (ii) Section 6.3 of the Credit Agreement for the
period ended as of December 31, 2013, in each case, as a result of the
Designated Reporting Items and (b) may occur pursuant to subsections 7.1(b) or
7.1(c) due to the Credit Parties’ failure to comply with the financial covenants
set forth in Section 6.2 and Section 6.3 of the Credit Agreement as of any date
of measurement occurring during the period from the Seventh Amendment Effective
Date through and including the Sale Process Completion Date (any and all such
Events of Default described in foregoing clauses (a) and (b) above, together
with any Event of Default arising from the Borrower’s failure to provide notice
of same to the Agent, collectively, the “Designated Potential
Defaults”).  Effective as of the date hereof, subject
 
 
 

--------------------------------------------------------------------------------

 
to the satisfaction of the conditions set forth in Section 4 hereof, to the
extent constituting Events of Default, Agent and the Lenders signatory hereto,
constituting Required Lenders and Required Revolving Lenders, hereby waive the
Designated Potential Defaults.
 
The  waiver contained in this Section 2 is a limited waiver and (i) shall only
be relied upon and used for the specific purposes expressly set forth herein,
(ii) shall not constitute nor be deemed to constitute a waiver, except as
otherwise expressly set forth herein, of (a) any Default or Event of Default
(other than the Designated Potential Defaults) or (b) any term or condition of
the Credit Agreement and the other Loan Documents (including, but not limited
to, the obligations to deliver a Compliance Certificate as required by Section
4.2(b)), (iii) shall not constitute nor be deemed to constitute a consent by the
Agent or any Lender to anything other than the specific purpose set forth herein
and (iv) shall not constitute a custom or course of dealing among the parties
hereto.
 
3. Amendments to Credit Agreement.  Upon satisfaction (or waiver by the Lenders)
of the conditions set forth in Section 4 hereof, the Credit Agreement is hereby
amended as follows:
 
(a) Subsection 1.1(b) of the Credit Agreement is hereby amended by deleting such
subsection in its entirety and substituting the following therefor:
 
“(b) The Revolving Credit.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, each Revolving Lender severally and not jointly agrees
to make Loans to the Borrower (each such Loan, a “Revolving Loan”) from time to
time on any Business Day during the period from the Closing Date through the
Final Availability Date, in an aggregate amount not to exceed at any time
outstanding the amount set forth opposite such Lender’s name in Schedule 1.1(b)
under the heading “Revolving Loan Commitments” (such amount, as the same may be
reduced or increased from time to time in accordance with this Agreement
(including pursuant to Section 1.12), being referred to herein as such Revolving
Lender’s “Revolving Loan Commitment”); provided, however, that, after giving
effect to any Borrowing of Revolving Loans, the aggregate principal amount of
all outstanding Revolving Loans shall not exceed the Maximum Revolving Loan
Balance.  Subject to the other terms and conditions hereof, amounts borrowed
under this subsection 1.1(b) may be repaid (without premium or penalty except
as, and to the extent, set forth in Section 10.4) and reborrowed from time to
time.  The “Maximum Revolving Loan Balance” from time to time will equal (i) the
Aggregate Revolving Loan Commitment then in effect less (ii) the sum of (I) the
aggregate amount of Letter of Credit Obligations plus (II) the aggregate
principal amount of outstanding Swing Loans plus (III) the Interest Reserve
(after giving effect to any reduction thereof to the extent a requested
Revolving Loan shall be utilized to pay interest for which the Interest Reserve
has been established).  If at any time the then outstanding principal balance of
Revolving Loans exceeds the Maximum Revolving Loan Balance, then the Borrower
shall immediately prepay outstanding Revolving Loans in an amount sufficient to
eliminate such excess.


 
 

--------------------------------------------------------------------------------

 
As of the Seventh Amendment Effective Date, the aggregate outstanding principal
amount of Revolving Loans (such outstanding Revolving Loans, the “Seventh
Amendment Revolving Loans”) is $18,815,125.99 (as such amount may be reduced by
any payments in respect thereof, the “Revolving Loan Cap”) and the aggregate
face value of all Letters of Credit (such outstanding Letters of Credit, the
“Seventh Amendment LCs”) Issued and outstanding under this Agreement is
$1,988,026.03 (as such amount may be reduced by the cancellation or termination
of any Letter of Credit Existing as of the Seventh Amendment Effective Date, the
“LC Facility Cap”; the LC Facility Cap together with the Revolving Loan Cap are
sometimes referred to herein collectively as the “Revolving Facility Cap”), in
each case, as set forth on Schedule 1.1(b).  Notwithstanding anything to the
contrary set forth in this Section 1.1(b) or anywhere else in the Credit
Agreement or any other Loan Document, from and after the Seventh Amendment
Effective Date (a) prior to the repayment in full of all revolving loans and
other obligations under (including the cash collateralization of all letters of
credit issued thereunder) and the termination of, the First Lien Revolving
Facility, no further Revolving Loans shall be made or funded or Letters of
Credit Issued hereunder (provided, Revolving Loans may be funded solely to pay
any L/C Reimbursement Obligations that may arise in respect of Seventh Amendment
LCs, whereupon the Revolving Loan Cap shall be deemed to have increased, and the
LC Facility Cap reduced, by such amount) and (b) until the Required Leverage
Date shall occur, no (i) Letters of Credit shall be Issued if, after giving
effect to such Issuance, the aggregate face amount of all Issued and outstanding
Letters of Credit shall exceed the LC Facility Cap, (ii) Revolving Loans shall
be made or funded if, after giving effect to such making or funding, the
aggregate outstanding principal amount of Revolving Loans shall exceed the
Revolving Loan Cap (except in respect of Revolving Loans funded solely to pay
L/C Reimbursement Obligation arising in respect of a Letter of Credit Issued in
accordance herewith, whereupon the Revolving Loan Cap shall be deemed to have
increased, and the LC Facility Cap reduced, by such amount) and (iii) Revolving
Loans shall be made or funded and no Letters of Credit shall be Issued if, after
giving effect to such making, funding or Issuance, the sum of (y) aggregate
outstanding principal amount of Revolving Loans and (z) all Issued and
outstanding Letters of Credit, shall exceed the Revolving Facility Cap.”


(b) Section 1.8 of the Credit Agreement is hereby amended by deleting each
reference to “three hundred sixty-five (365)” set forth in subsection (c)
thereof and substituting “ninety (90)” therefor.
 
(c) Section 4.2 of the Credit Agreement is hereby amended by deleting clause (g)
thereof in its entirety and substituting the following therefor:
 
“(g) promptly, such additional business, financial, corporate affairs and other
information with regards to Holdings and its Subsidiaries (excluding
confidential information that is subject to a binding confidentiality agreement
with a third party that is neither an Affiliate of Holdings nor a Secured Party,
in its capacity as such, and which is
 
 
 

--------------------------------------------------------------------------------

 
in effect as of the Seventh Amendment Effective Date) as Agent may from time to
time request on its own behalf or on behalf of the request of any Lender;”
 
(d) Section 4.2 of the Credit Agreement is hereby further amended by (i)
deleting clause (h) thereof and substituting “[Intentionally Omitted];” therefor
and (ii) adding the following language as new clauses (i) and (j) thereto in
appropriate alphabetical order:
 
“(i)  all of the following documents, agreements, reports and other information:
 
(1) on or before the Seventh Amendment Effective Date:
 
(i) the engagement agreement with respect to the retention of (y) Moelis &
Company (“Moelis”) by the Borrower with respect to the Junior Capital (such term
used in this Section 4.2(i) as defined in this Agreement immediately prior to
the Seventh Amendment Effective Date) and (z) the Investment Banker (defined
below) with respect to the sale process described in Section 4.19;
 
(ii) all marketing materials prepared by Moelis on behalf of the Borrower with
respect to the process to obtain the Junior Capital;
 
(iii) all reports regarding quality of earnings and cost savings initiatives of
the Credit Parties, in each case, prepared by Alvarez & Marsal on behalf of the
Credit Parties after January 1, 2013 and on or before the Seventh Amendment
Effective Date; and
 
(iv) the liquidity projections prepared by the Credit Parties, for both global
and North American operations, through the second fiscal quarter of 2014,
including detail on assumptions (including, but not limited to, any potential
change in continuing trade credit and any costs and expenses associated with the
implementation of cost savings initiatives) used to build such projections;
 
(2) a report setting forth in reasonable detail the Credit Parties’ current
order backlog and estimated pipeline, with project level details, as of the last
day of the calendar month, delivered no later than 15th day of the following
month;
 
(3) promptly upon receipt by any Credit Party or Subsidiary of a Credit Party,
any of the following:
 
(i) any supplement, amendment, update, replacement, modification or superseding
document in respect of any of the items described in foregoing clauses (1) or
(2); and
 
(ii) all reports prepared by Alvarez & Marsal on behalf of the Credit Parties
following the Seventh Amendment Effective Date;
 
(4) any other information (excluding confidential information that is subject to
a binding confidentiality agreement with a third party that is neither an
Affiliate of Holdings nor a Secured Party, in its capacity as such, and which is
in effect as of the Seventh Amendment Effective Date) related to the sale
process described in Section 4.19 promptly upon request by the Agent;
 
 
 

--------------------------------------------------------------------------------

 
(5)  on or prior to January 17, 2014;
 
(i) the Credit Parties’ revised and updated long-term business plans, including
financial projections, prepared in connection with the process to obtain the
Junior Capital or the sale process described in Section 4.17 or otherwise
presented to the Borrower’s board of directors;
 
(ii) identification and detail on of the amount available to the Credit Parties
for North American operations to obtain cash from foreign sources over the
liquidity projection time period; and
 
(j) to the extent required to be delivered thereunder, copies of the forecasts,
budgets, reports and other items to be delivered to the First Lien Revolving
Agent and the lenders under the First Lien Revolving Facility pursuant to
Sections 4.2(j), 4.14 and 4.15 of the First Lien Revolving Credit Agreement
promptly following delivery thereof to the First Lien Revolving Agent and such
lenders.”
 
(e) Section 4.9 of the Credit Agreement is hereby amended by adding the
following language as new clause (c) thereto in appropriate alphabetical order:
 
“(c) On Wednesday of each week, the Borrower and Alvarez & Marsal shall hold a
conference call with the Agent and its counsel and Lenders to discuss current
liquidity levels and the most recently delivered Variance Report (as defined in
the First Lien Revolving Credit Agreement).”
 
(f) Section 4.19 of the Credit Agreement is hereby amended by deleting such
section in its entirety and substituting the following therefor:
 
“4.19  Sale Process.  (a) The Credit Parties shall (i) pursue a sale of all or
substantially all of the assets of the Credit Parties or all of the outstanding
Stock of Holdings or the Borrower, in either case, and use the proceeds thereof
to indefeasibly repay all of the Obligations (other than contingent
indemnification Obligations for which no unsatisfied claim giving rise thereto
has been asserted) together with all indebtedness, fees, liabilities and other
obligations (other than contingent indemnification obligations for which no
unsatisfied claim giving rise thereto has been asserted) under the First Lien
Revolving Facility, in full in cash and the cash collateralization of all
letters of credit issued thereunder at the closing thereof and without
subjecting Agent or any Lender to any liability or obligation, which sale
transaction shall be consummated on or prior to the Sale Process Completion Date
(as defined below) (an “Acceptable Sale”), (ii) promptly deliver all marketing
materials once prepared by Moelis in its capacity as the investment banker
engaged in connection with the sale process described in this Section 4.19 (in
such capacity, the “Investment Banker”) on behalf of the Credit Parties with
respect to such sale process and (iii) achieve each of the following interim
milestones for consummating an Acceptable Sale:
 
(v) the Credit Parties shall distribute a final confidential information
memorandum to prospective buyers no later than January 17, 2014;
 
 
 

--------------------------------------------------------------------------------

 
(w) the Credit Parties shall cause prospective buyers to submit indications of
interest in respect of a transaction and provide full and complete copies
thereof to Agent and the Lenders, in each case, no later than February 7, 2014;
 
(x) the Credit Parties shall cause prospective buyers to submit letters of
intent in respect of a transaction that would constitute an Acceptable Sale or
another sale transaction agreed to by Required Lenders and shall provide full
and complete copies thereof to Agent and the Lenders, in each case, no later
than February 21, 2014;
 
(y) the board of directors of the Credit Parties shall accept and approve a
letter of intent providing for the consummation of an Acceptable Sale or another
sale transaction agreed to by Required Lenders, in each case, no later than
March 7, 2014; and
 
(z) the Credit Parties shall consummate an Acceptable Sale no later than March
30, 2014 (the “Sale Process Completion Date”);
 
provided, the Agent shall be permitted, in its sole discretion, to extend or
defer each of the foregoing individual milestone dates by up to five (5)
Business Days.
 
 (b) The Credit Parties shall direct the Investment Banker and the Credit
Parties’ senior management and professionals, including Alvarez & Marsal to the
extent actively engaged by the Credit Parties, in each case, to meet, separately
or collectively, as the Agent may so desire, including telephonic meetings, at
such reasonable times during normal business hours and as often as may be
reasonably requested by the Agent, with the Agent or the Agent and the Lenders
and their respective representatives collectively as a group, and in any event
not less frequently than once a week, to answer questions, to provide updates
and to deliver such materials (including any and all written materials and data
room access) relating to the sale process described in this Section 4.19, any
proposed sale transaction or any indication of interest or other proposal or
offer from any prospective buyer or prospective lender, as well as the status of
the Credit Parties’ cost-savings initiatives, and/or the financial condition or
the actual or projected financial or operating results of the Credit Parties’
businesses or financial operations, in each case, promptly upon request by the
Agent.  The Credit Parties acknowledge and agree that the foregoing covenants
and agreements are in addition to, and not in substitution for, the terms and
provisions set forth in Section 4.9.”
 
(g) Article IV of the Credit Agreement is hereby amended by adding the following
new Section 4.20 thereto in appropriate numerical order:
 
“Section 4.20  Retention of CRO by Holdings.  Within five (5) Business days of a
written request by Agent, or at the direction of Required Lenders, following the
occurrence of an Event of Default with respect to any of subsections 4.19(w),
(x), (y) or
 
 
 

--------------------------------------------------------------------------------

 
(z), Holdings shall retain and continue to retain a chief restructuring officer
(the “CRO”) reasonably acceptable to Agent, on terms and conditions reasonably
acceptable to Agent, which terms and conditions shall include retention of such
CRO as an officer of Holdings, with direct reporting to Holdings’ board of
directors and direct availability thereto by the Agent and the Lenders.”
 
(h) Section 5.5 of the Credit Agreement is hereby further amended by deleting
clause (d) thereof in its entirety and substituting the following therefor:
 
“(d) Indebtedness consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h) and Permitted Refinancings thereof in an amount
not to exceed the lesser of (y) $6,000,000 and (z) the aggregate principal
amount thereof outstanding as of the Seventh Amendment Effective Date; provided,
in no event shall Borrower and its Domestic Subsidiaries incur any Indebtedness
of the type described in the foregoing provisions of this clause (d) in an
aggregate amount in excess of the lesser of (y) $3,000,000 and (z) such
Indebtedness of such Persons outstanding as of the Seventh Amendment Effective
Date.”
 
(i) Section 5.5 of the Credit Agreement is hereby further amended by deleting
clause (q) thereof in its entirety and substituting “(q)  Reserved; and”
therefor.
 
(j) Section 5.5 of the Credit Agreement is hereby further amended by deleting
clause (r) thereof in its entirety and substituting the following therefor:
 
“(r) secured Indebtedness under the First Lien Revolving Facility in an
aggregate principal amount not to exceed $15,000,000.”
 
(k) Section 5.6 of the Credit Agreement is hereby further amended by deleting
clauses (f) and (g) thereof in their entirety and substituting “(f)  Reserved;”
and “(g) Reserved;”, respectively, therefor.
 
(l) Section 7.1 of the Credit Agreement is hereby amended by deleting subsection
(c) thereof in its entirety and substituting the following therefor:
 
“(c) Specific Defaults. Any Credit Party fails to (i) perform or observe any
term, covenant or agreement contained in any of subsection 4.2(i), subsection
4.2(j), subsection 4.3(a), subsection 4.4(a) (in respect of Holdings or the
Borrower), Section 4.10, Section 4.17, Section 4.19, Section 4.20, Article V or
Article VI or (ii) deliver any of the financial statements, certificates and
other information required to be delivered pursuant to Section 4.1 or subsection
4.2(a), 4.2(b) or 4.2(g) within five (5) Business Days following the stated
delivery date therefor; or”


(m) Section 7.1 of the Credit Agreement is hereby amended by deleting the last
sentence thereof in its entirety.
 
 
 

--------------------------------------------------------------------------------

 
(n) Section 7.5 of the Credit Agreement is hereby amended by deleting such
section in its entirety and substituting “[Reserved]” therefor.
 
(o) Section 9.10 of the Credit Agreement is hereby amended by deleting
subsection (b) thereof in its entirety and substituting the following therefor:
 
“(b) Confidential Information.  Each Lender, each L/C Issuer and Agent agrees to
maintain, in accordance with its customary practices, the confidentiality of
information obtained by it pursuant to any Loan Document and designated by any
Credit Party as confidential (and use only with respect to obligations under the
Loan Documents), except that such information may be disclosed (i) with the
Borrower’s consent, (ii) to Related Persons of such Lender, L/C Issuer or Agent,
as the case may be, or to any Person that any L/C Issuer causes to issue Letters
of Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 9.10 or (B) available to such Lender, L/C Issuer or Agent
or any of their Related Persons, as the case may be, on a non-confidential basis
from a source (other than any Credit Party) not known by them to be subject to
disclosure restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority (and, in any such case, the Person disclosing such
information shall use commercially reasonable efforts to promptly notify the
Borrower prior to any disclosure, to the extent same would not be prohibited by
applicable law or order), (v) to the extent necessary or customary for inclusion
in league table measurements (but limited to only such customary information as
required for such league tables), (vi) (A) to the National Association of
Insurance Commissioners or any similar organization, any examiner or any
nationally recognized rating agency or (B) otherwise to the extent consisting of
general portfolio information that does not identify Credit Parties, (vii) to
current or prospective assignees, other than any Person on the List of
Indentified Disqualified Financial Institutions, SPVs (including the investors
or prospective investors therein) or participants, direct or contractual
counterparties to any Secured Rate Contracts and to their respective Related
Persons, in each case to the extent such assignees, investors, participants,
counterparties or Related Persons agree to be bound by provisions substantially
similar to the provisions of this Section 9.10 (and such Person may disclose
information to their respective Related Persons in accordance with clause (ii)
above), (viii) to any other party hereto, and (ix) in connection with the
exercise or enforcement of any right or remedy under any Loan Document, in
connection with any litigation or other proceeding to which such Lender, L/C
Issuer or Agent or any of their Related Persons is a party or bound, or to the
extent necessary to respond to public statements or disclosures by Credit
Parties or their Related Persons referring to a Lender, L/C Issuer or Agent or
any of their Related Persons.  Without limiting any of the foregoing, each
Lender, each L/C Issuer and Agent hereby acknowledge and agree that all
confidential information provided to such Person pursuant to the Credit
Agreement, including, but not limited to, all information regarding the sale
process described in Section 4.19 or delivered pursuant to the requirements of
Section
 
 
 

--------------------------------------------------------------------------------

 
4.2(i) or Section 4.19 (such information, specifically excluding the regular and
recurring financial information and other notices and reports required to be
provided pursuant to Section 4.1, Section 4.2 (excluding subsection 4.2(i)) and
Section 4.3, the “Sale Process Information”) is provided to such Person solely
in such Person’s capacity as a Lender, L/C Issuer or Agent, as applicable and
shall not be used by such Person or any of such Person’s Affiliates for any
other purpose.  In no event shall any Lender, L/C Issuer or Agent who intends,
or who has Affiliates who intend to participate in the sale process described in
Section 4.19 as a bidder or potential bidder, receive, or be authorized to
receive, any Sale Process Information without establishing appropriate internal
information sharing restrictions acceptable to Agent.  To the extent any such
Person subsequently participates, or has an Affiliate who subsequently
participates, in such sale process as a bidder or potential bidder, without
having established said restrictions, no Sale Process Information previously
delivered to such Person or such Affiliate shall be used, and each Lender, L/C
issuer and Agent hereby covenants and agrees not to use Sale Process
Information, in connection with such Person’s or such Affiliates participation
in the sale process, and shall promptly return to the Agent or destroy all such
information, including all copies, reproductions or other duplicates thereof,
whether hardcopy or electronic form.  In the event of any conflict between the
terms of this Section 9.10 and those of any other Contractual Obligation entered
into with any Credit Party (whether or not a Loan Document), the terms of this
Section 9.10 shall govern.”
 
(p) Section 11.1 of the Credit Agreement is hereby amended by deleting the
definitions of “Aggregate Revolving Loan Commitment,” “Applicable Margin” and
“Consolidated EBITDA” set forth therein in its entirety and substituting the
following language therefor:
 
“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall, as of the Seventh Amendment Effective
Date, be in the amount of $20,803,152.02, as such amount may be reduced or
increased from time to time pursuant to this Agreement.
 
“Applicable Margin” means:
 
(a) with respect to Revolving Loans and Swing Loans:  (x) if a Base Rate Loan,
six and one-half percent (6.50%) per annum and (y) if a LIBOR Rate Loan,
seven and one-half percent (7.50%) per annum (as such percentages may be
increased as, and to the extent, necessary to comply with Section 1.12);
 
(b) with respect to Initial Term Loans:  (x) if a Base Rate Loan, six and
one-half percent (6.50%) per annum and (y) if a LIBOR Rate Loan, seven and
one-half percent (7.50%) per annum (as such percentages may be increased as, and
to the extent, necessary to comply with Section 1.12);
 
 
 

--------------------------------------------------------------------------------

 
(c) with respect to Incremental Term Loans of any Tranche, that percentage per
annum for Base Rate Loans and LIBOR Loans of such Tranche as specified pursuant
to Section 1.12; and
 
(d) with respect to any Tranche of Extended Term Loans or Extended Revolving
Loans, that percentage per annum for Base Rate Loans and LIBOR Loans for such
Tranche as set forth in the relevant Extension Offer.
 
Notwithstanding anything to the contrary set forth above or elsewhere in this
Agreement, each of the interest rate margins set forth in clauses (a) and (b)
above shall, without any further action of, consent by or notice to Agent, any
Lender, any Credit Party or any other Person, automatically increase by (i) 50
basis points effective as of November 1, 2013 and (ii) an additional 50 basis
points for each subsequent period of three consecutive months, such increase
being effective as of the first day immediately succeeding the last day of each
such three month period (the increases to the Applicable Margin described in
foregoing clauses (i) and (ii) being referred to herein as the “Pricing
Increases”).
 
           “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period, adjusted by (A) adding thereto (in each case to the extent
deducted in determining Consolidated Net Income for such period), without
duplication, the amount of (i) total interest expense (inclusive of amortization
of deferred financing fees and other original issue discount and banking fees,
charges and commissions (e.g., letter of credit fees and commitment fees)) of
Holdings and its Subsidiaries determined on a consolidated basis for such
period, (ii) provision for taxes based on income and foreign withholding taxes
for Holdings and its Subsidiaries determined on a consolidated basis for such
period, (iii) all depreciation and amortization expense of Holdings and its
Subsidiaries determined on a consolidated basis for such period, (iv) the amount
of all Transaction Expenses for such period that are approved by the Arrangers,
(v) the amount of all non-cash deferred compensation expense of Holdings and its
Subsidiaries determined on a consolidated basis for such period resulting from
the issuance of Stock or Stock Equivalents to former or current directors,
officers or employees of Holdings or any Subsidiary of Holdings, or the exercise
of such Stock Equivalents, (vi) the amount of all non-cash charges of Holdings
and its Subsidiaries relating to the impairment or write-down of fixed assets,
intangible assets (other than Accounts) or goodwill for such period, excluding
any non-cash charge that is an expense, loss, charge or accrual of a reserve for
or in respect of a cash expenditure or payment to be made, or anticipated to be
made, in a future period, (vii) the amount of all other non-cash charges of
Holdings and its Subsidiaries determined on a consolidated basis for such
period, excluding any non-cash charge (y) that is an expense, loss, charge or
accrual of a reserve for or in respect of a cash expenditure or payment to be
made, or anticipated to be made, in a future period or (z) relating to a
write-down, write off or reserve with respect to Accounts and inventory, (viii)
reserved, (ix) any losses from sales of assets for such period other than
inventory sold in the Ordinary Course of Business, (x) any extraordinary cash
losses for such period, (xi) currency translation non-cash losses for such
period related to currency remeasurements (including any loss resulting from
Rate Contracts for currency exchange
 
 
 

--------------------------------------------------------------------------------

 
risk), (xii) any unrealized non-cash losses for such period in connection with
any hedging agreements, (xiii) [reserved], (xiv) reserved, (xv) any fees and
expenses incurred for such period in connection with the initial public offering
of voting common Stock of Holdings (including fees and expenses incurred in
connection with an unconsummated initial public offering of such Stock),
including, without limitation, fees and expenses incurred in connection with the
Second Amendment and the termination fee with respect to the Management
Agreement paid in accordance with the Second Amendment, (xvi) costs and expenses
actually incurred and paid in cash by Holdings or any Subsidiary of Holdings in
connection with the restructuring efforts of Holdings and its Subsidiaries
commenced during Fiscal Year 2013, together with severance expenses, in an
aggregate amount for all such costs and expenses described in this clause (xvi)
not to exceed (y) $4,500,000 during Fiscal Year 2013 and (z) $500,000 during
Fiscal Year 2014, and (xvii) fees and expenses paid to Agent and/or the Lenders
and legal expenses paid by the Borrower, in each case, pursuant to or in
connection with the Sixth Amendment and, to the extent paid by the Borrower, the
consulting fees and related expenses pursuant to the Consulting Agreement (as
defined in the Sixth Amendment), and (B) subtracting therefrom (to the extent
not otherwise deducted in determining Consolidated Net Income for such period)
the amount of (i) all cash payments and cash charges made during such period
relating to any non-cash charges taken in a previous period pursuant to
preceding clauses (A)(vi) or (A)(vii), (ii) any gains from sales of assets for
such period other than inventory sold in the Ordinary Course of Business, (iii)
any extraordinary cash gains for such period, (iv) any non-cash income or gains
for such period (including any non-cash from the cancellation of Indebtedness),
(v) currency translation gains for such period related to currency
remeasurements (including any net gain resulting from Rate Contracts for
currency exchange risk), (vi) any unrealized gains for such period in connection
with any hedging agreements and (vii) solely for purposes of calculating the
Interest Coverage Ratio for such period, all cash interest income for such
period. For the avoidance of doubt, it is understood and agreed that, to the
extent any amounts are excluded from Consolidated Net Income by virtue of the
proviso to the definition thereof contained herein, add backs to Consolidated
Net Income in determining Consolidated EBITDA as provided above shall be limited
(or denied) in a fashion consistent with the proviso to the definition of
Consolidated Net Income contained herein. Notwithstanding anything to the
contrary contained above, for purposes of determining Consolidated EBITDA for
any Test Period which ends prior to the first anniversary of the Closing Date,
Consolidated EBITDA for all portions of such period occurring prior to the
Closing Date shall be calculated in accordance with the definition of Test
Period contained herein.
 
(q) Section 11.1 of the Credit Agreement is hereby further amended by adding the
following new definitions thereto in appropriate alphabetical order:
 
“Acceptable Sale” shall have the meaning ascribed thereto in Section 4.19(a)(i).
 
“CRO” shall have the meaning ascribed thereto in Section 4.20.
 
 
 

--------------------------------------------------------------------------------

 
“Designated Reporting Items” means the “Designated Reporting Items” as defined
in that certain Notice of Reservation of Rights Letter dated as of November 25,
2013 delivered by Agent to the Borrower, including reporting with respect to
same for the periods ending September 30, 2013, October 31, 2013 and November
30, 2013.
 
“First Lien Revolving Agent” means General Electric Capital Corporation, in its
capacity as “Agent” under the First Lien Revolving Facility, together with its
successors and assigns.
 
“First Lien Revolving Credit Agreement” means that certain First Lien Revolving
Credit Agreement dated as of January 10, 2014 by and among the Borrower, the
other Credit Parties party thereto, First Lien Revolving Agent and the financial
institutions from time to time party thereto as lenders or letter of credit
issuers thereunder
 
“First Lien Revolving Facility” means the revolving credit facility evidenced by
the First Lien Revolving Credit Agreement.
 
“First Lien Revolving Facility Intercreditor Agreement” means that certain
Intercreditor Agreement dated as of January 10, 2014 by and among First Lien
Revolving Agent and Agent and acknowledged by the Credit Parties.
 
“Interest Reserve” means a reserve against the Aggregate Revolving Loan
Commitment that may from time to time be established by the Agent, in its sole
discretion, on the first day of each month in an amount equal to the aggregate
amount of interest in respect of the Loans accrued, or to be accrued, in respect
of such month, but, in any event, not to exceed $1,750,000, as such reserve may
be reduced during any such month by the amount of Revolving Loans, if any,
funded specifically for the purpose of paying the interest for which such
reserve was established; provided, such reserve shall not be implemented while
the First Lien Revolving Facility shall be in effect.
 
“Investment Banker” shall have the meaning ascribed thereto in Section
4.19(a)(ii)(u).
 
“Moelis” shall have the meaning ascribed thereto in Section 4.2(i)(i).
 
“Seventh Amendment” means that certain Limited Waiver and Seventh Amendment to
First Lien Credit Agreement dated as of the Seventh Amendment Effective Date by
and among Borrower, the other Credit Parties, Agent and the Lenders party
thereto.
 
“Seventh Amendment Effective Date” means January 10, 2014.
 
(r) The Credit Agreement and the other Loan Documents hereby amended by deleting
(i) the definition of “Permitted Acquisition” set forth in Section 11.1 of the
Credit Agreement and (ii) all references to such term appearing elsewhere in the
Credit Agreement and in any other Loan Documents (and the relevant provisions
thereof adjusted accordingly to give
 
 
 

--------------------------------------------------------------------------------

 
effect thereto), such that the Borrower shall have no right to consummate any
further Permitted Acquisitions from and after the Seventh Amendment Effective
Date.
 
(s) Schedule 1.1(b) of the Credit Agreement maintained by the Agent is hereby
amended to reflect the reduction in the Aggregate Revolving Loan Commitment
effectuated hereby and that the Revolving Loan Commitment of each Revolving
Lender shall equal the sum of such Lender’s pro rata share of all outstanding
Revolving Loans and Letter of Credit Obligations.
 
4. Conditions.  The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent or concurrent:
 
(a) the execution and delivery to Agent of this Amendment by each Credit Party,
Agent, Required Lenders and Required Revolving Lenders;
 
(b) the payment by Borrower to Agent of a fully-earned, non-refundable amendment
fee for the ratable benefit of each applicable Lender that has delivered and
released to Agent its executed signature page to this letter agreement by no
later than 9:00 a.m. CST on January 10, 2014 (each such Lender, a “Consenting
Lender”), equal to 0.50% of the sum of (y) the aggregate Revolving Loan
Commitments of all Consenting Lenders and (z) the outstanding principal amount
of the Initial Term Loan held by Consenting Lenders, in each case, as of the
date hereof;
 
(c) the First Lien Revolving Facility shall have been consummated and the
Borrower shall have obtained the benefits thereof and Agent shall have received
copies of the principal documentation evidencing such facility, in each case,
duly executed by all of the parties thereto;
 
(d) after giving effect to this Amendment and the waiver contained herein, the
truth and accuracy in all material respects of the representations and
warranties contained in Section 5 hereof; and
 
(e) no Default or Event of Default (other than the Designated Potential
Defaults) shall have occurred and be continuing or arise as a direct result of
the effectiveness of this Amendment.
 
5. Representations and Warranties.   Each Credit Party hereby represents and
warrants to Agent and each Lender as follows:
 
(a) the representations and warranties made by such Credit Party contained in
the Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the date
hereof, except to the extent such representation or warranty expressly relates
to an earlier date (in which event such representations and warranties were true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date;
 
 
 

--------------------------------------------------------------------------------

 
(b) such Credit Party is a corporation or limited liability company, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable;
 
(c) such Credit Party has the power and authority to execute, deliver and
perform its obligations under this Amendment and the Credit Agreement, as
amended hereby;
 
(d) the execution, delivery and performance by such Credit Party of this
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action;
 
(e) this Amendment and the Credit Agreement, as amended hereby, constitutes the
legal, valid and binding obligation of such Credit Party, enforceable against
such Person in accordance with their terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditor’s rights generally or by equitable principles relating
to enforceability;
 
(f) the execution, delivery and performance by each of the Credit Parties of
this Amendment have been duly authorized by all necessary action, and do not and
will not: (a) contravene the terms of any of that Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any material order,
injunction, writ or decree of any Governmental Authority to which such Person or
its Property is subject; or (c) violate any material Requirement of Law in any
material respect; and
 
(g) no Default or Event of Default (other than the Designated Potential
Defaults) exists or shall arise as a direct result of the effectiveness of this
Amendment.
 
6. No Modification.  Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Loan Documents
or constitute a course of conduct or dealing among the parties.  Except as
expressly stated herein, the Agent and Lenders reserve all rights, privileges
and remedies under the Loan Documents.  Except as amended, waived or consented
to hereby, the Credit Agreement and other Loan Documents remain unmodified and
in full force and effect.  All references in the Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as amended
and waived hereby.
 
7. Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart.  Delivery
of an executed signature page of this Amendment by facsimile transmission or
Electronic Transmission shall be as effective as delivery of a manually executed
counterpart hereof.
 
 
 

--------------------------------------------------------------------------------

 
8. Successors and Assigns.  The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that none of the Credit Parties may assign or
transfer any of its rights or obligations under this Amendment without the prior
written consent of the Agent.
 
9. Further Assurance.  Borrower hereby agrees from time to time, as and when
requested by the Agent or Lender, to execute and deliver or cause to be executed
and delivered, all such documents, instruments and agreements and to take or
cause to be taken such further or other action as the Agent or Lender may
reasonably deem necessary or desirable in order to carry out the intent and
purposes of this Amendment, the Credit Agreement and the Loan Documents.
 
10. Governing Law and Jurisdiction.
 
(a) Governing Law.  The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Amendment, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest) (without regard to conflicts of law
principles (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law)).
 
(b) Submission to Jurisdiction.  Any legal action or proceeding with respect to
this Amendment shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America sitting in the Southern District of New York and, by execution
and delivery of this Amendment, each Credit Party hereby accepts for itself and
in respect of its property, generally and unconditionally, the jurisdiction of
the aforesaid courts.  The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions.
 
(c) Service of Process.  Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with this Agreement by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of such Person
specified in the Credit Agreement (and shall be effective when such mailing
shall be effective, as provided therein).  Each Credit Party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(d) Non-Exclusive Jurisdiction.  Nothing contained in this Section 10 shall
affect the right of Agent to serve process in any other manner permitted by
applicable
 
 
 

--------------------------------------------------------------------------------

 
Requirements of Law or commence legal proceedings or otherwise proceed against
any Credit Party in any other jurisdiction.
 
(e) Waiver of Jury Trial.  THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS
 
(f) AMENDMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED
HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING
WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.
 
11. Severability.  The illegality or unenforceability of any provision of this
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder.
 
12. Reaffirmation. Each of the Credit Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Credit
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent such Credit Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed the Borrower’s Obligations under or with
respect to the Loan Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended
hereby.  Each of the Credit Parties hereby consents to this Amendment and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed.  Except as expressly set forth herein,
the execution of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or Lenders, constitute a waiver of any provision of
any of the Loan Documents or serve to effect a novation of the Obligations.  In
addition, the Credit Parties hereby acknowledge and agree that (x) pursuant to
that certain Consulting Services Agreement dated as of July 2, 2013 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Consulting Agreement”) by and among, inter alia, Agent and Richter Consulting,
Inc. (“Consultant”), Agent has engaged Consultant to assist Agent and the
Lenders in evaluating, among other things, the current and projected financial
performance of the Credit Parties, (y) the Credit Parties shall cooperate in
good faith with (1) Consultant in connection with the performance by Consultant
of its engagement pursuant to the Consulting Agreement or any other consulting
arrangement for which Consultant may be engaged by Agent in connection with the
Credit Agreement and (2) such other consultant or advisor as may be engaged by
Agent in connection with the Credit Agreement and shall provide Consultant or
any such other consultant or advisor access to the Credit Parties’ senior
management and professionals and (z) all expenses incurred by Agent in
connection with any of the foregoing shall constitute Obligations and shall be
paid by the Credit Parties (or the Credit Parties shall reimburse Agent
therefor) within five (5)
 
 
 

--------------------------------------------------------------------------------

 
Business Days after demand by Agent (and notwithstanding the waiver set forth in
Section 2 hereof).
 
13. Release of Claims.  In consideration of the Lenders’ and the Agent’s
agreements contained in this Amendment, each Credit Party hereby irrevocably
releases and forever discharge the Lenders and the Agent and their affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants and attorneys (each, a “Released Person”) of and from any and all
claims, suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which such
Credit Party ever had or now has against Agent, any Lender or any other Released
Person which relates, directly or indirectly, to any acts or omissions of Agent,
any Lender or any other Released Person relating to the Credit Agreement or any
other Loan Document on or prior to the date hereof.

 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.
 

 
BORROWER:
                   
GSE ENVIRONMENTAL, INC.
         
By:
/s/ Daniel C. Storey
   
Name:
Daniel C. Storey
   
Title:
Senior Vice President and CFO
                 
CREDIT PARTIES:
                   
GSE HOLDING, INC.
 
 
     
By:
/s/ Daniel C. Storey
   
Name:
Daniel C. Storey
   
Title:
Senior Vice President and CFO
                 
GSE ENVIRONMENTAL, LLC
 
 
     
By:
/s/ Daniel C. Storey
   
Name:
Daniel C. Storey
   
Title:
Senior Vice President and CFO
                 
SYNTEC LLC
   
 
   
By GSE Environmental, LLC, its Sole Member
     
By:
/s/ Daniel C. Storey
   
Name:
Daniel C. Storey
   
Title:
Senior Vice President and CFO

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the each of the undersigned has executed this Amendment as
of the date set forth above.
 
AGENT AND LENDERS:
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and as a Lender


By:           /s/ Brad Kimme
Name:      Brad Kimme
Title:        Duly Authorized Signatory




 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the each of the undersigned has executed this Amendment as
of the date set forth above.
 
AGENT AND LENDERS:
 
GE CAPITAL BANK, as a Lender
 
By:           /s/ Woodrow Broadesr
Name:      Woodrow Broaders
Title:        Duly Authorized Signatory
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
MUBADALA GE CAPITAL LTD., as a Lender


By:           /s/ Pierre Abinakle
Name:      Pierre Abinakle
Title:        Director


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
ING CAPITAL LL,C  as a Lender


By:           /s/ Andrew C. Sepe
Name:      Andrew C. Sepe
Title:        Director
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
FIFTH STREET FUNDING II, LLC, as a Lender


By:           /s/ Ivelin M. Dimitrov
Name:      Iveline M. Dimitrov
Title:        Chief Investment Officer
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
Black Diamond CLO 2005-1 LTD.


By:  Black Diamond CLO 2005-1 Adviser, L.L.C.,
As Its Collateral Manager, as a Lender


By:           /s/ Stephen H. Deckoff
Name:      Stephen H. Deckoff
Title:        Managing Principal
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
GSC Group CDO Fund VIII, Limited
 
By:  GSC Acquisition Holdings, L.L.C., as its Collateral Manager
By: GSC MANAGER, LLC, in its capacity as Manager
By: BLACK DIAMOND CPAITAL MANAGEMENT, L.L.C., in its capacity as Member, as a
Lender


By:           /s/ Stephen H. Deckoff
Name:      Stephen H. Deckoff
Title:        Managing Principal
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
GSC Partners CDO Fund VII, Limited
 
By:  GSC Acquisition Holdings, L.L.C., as its Collateral Manager
By: GSC MANAGER, LLC, in its capacity as Manager
By: BLACK DIAMOND CAPITAL MANAGEMENT, L.L.C., in its capacity as Member, as a
Lender


By:           /s/ Stephen H. Deckoff
Name:      Stephen H. Deckoff
Title:        Managing Principal


 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
Black Diamond CLO 2005-2 LTD
 
Black Diamond CLO 2005-2 Adviser, L.L.C., as its Collateral Manager, as a Lender


By:           /s/ Stephen H. Deckoff
Name:      Stephen H. Deckoff
Title:        Managing Principal
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
Black Diamond CLO 2006-1 (CAYMAN) LTD
 
Black Diamond CLO 2006-1 Adviser, L.L.C., as its Collateral Manager, as a Lender


By:           /s/ Stephen H. Deckoff
Name:      Stephen H. Deckoff
Title:        Managing Principal
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
SUNS SPV LLC, as a Lender


By:           /s/ Bruce Spohler
Name:      Bruce Spohler
Title:        Chief Operating Officer
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
Cetus Capital II LLC, as a Lender


By:           /s/ Richard Maybaum
Name:      Richard Maybaum
Title:        Managing Director
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
SG Distressed Fund, LP, as a Lender


By:           /s/ Richard Maybaum
Name:      Richard Maybaum
Title:        Managing Director
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
Littlejohn Opportunities Master Fund LP, as a Lender


By:           /s/ Richard Maybaum
Name:      Richard Maybaum
Title:        Managing Director
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
Harleysville Life Insurance Company, as a Lender


By:           /s/ Ronald R. Serpico
Name:      Ronald R. Serpico
Title:        Authorized Signatory
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
Nationwide Mutual Insurance Company, as a Lender


By:           /s/ Ronald R. Serpico
Name:      Ronald R. Serpico
Title:        Authorized Signatory
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
JEFFERIES FINANCE LLC, as a Lender


By:           /s/ Paul J. Loomis
Name:      Paul J. Loomis
Title:        Managing Director


 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
JFIN CLO 2012 LTD, as a Lender
By: Jefferies Finance, LLC, as Portfolio Manager


By:           /s/ Paul McDonnell
Name:      Paul McDonnell
Title:        Managing Director


 


 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
JFIN CLO 2013 LTD, as a Lender
By: Jefferies Finance, LLC, as Portfolio Manager


By:           /s/ Paul McDonnell
Name:      Paul McDonnell
Title:        Managing Director
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 
Wells Fargo Principal Lending, LLC, as a Lender




By:            /s/ Jeff Nikora
Name:      Jeff Nikora
Title:        Executive Vice President


 


 


 


 


 